DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-5, 7-8, 10-18, and 20-22 are pending. Claims 20-22 have been added. Claims 6, 9, and 19 have been cancelled.  Claims 1, 7, and 14 are the independent claims. This FINAL Office Action is in response to the “Amendments and Remarks” received on 12/28/2021.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/28/2021; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 6, 9, and 19 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered. 
Applicants remarks with respect to Claims 1-20 are not persuasive. Applicant remarks “Nevertheless, the present claims have been amended rendering the rejection moot in view of the new limitations” and the Office respectfully disagrees.
The limitations of “receiving, detecting, applying and planning a path” and “generating, determining, comparing, and adjusting a model”, as drafted, is a system/process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than implying “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor”, “receiving, detecting, applying and planning a path” and “generating, determining, comparing, and adjusting a model” in the context of this claim encompasses the user manually taking steps of adjusting a model to data or planning a path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites .
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                                      FINAL Office Action
	
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g.
"means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 14-18, and 20-22 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims state receiving, detecting, applying and planning a path.
The limitations of receiving, detecting, applying and planning a path, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than implying “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “receiving, detecting, applying and planning a path” in the context of this claim encompasses the user manually taking steps of planning a path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the receiving, detecting, applying and planning a path steps.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, detecting, applying and planning a path steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Dependent claim(s) 2-5, 15-28, and 20-22,  when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 14.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claims 7-8 and 10-13 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating, transmitting, receiving and outputting a script to a vehicle.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the generating, determining, comparing, and adjusting a model steps.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating, determining, comparing, and adjusting a model steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Dependent claim(s) 8 and 10-13 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 7.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 7, 8, 10-13 and 20-21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 states “comparing the prediction received from the generated model with observed behavior for the specific object; and adjusting the model based on a difference between the prediction and the observed behavior” and these limitations appear to be new matter. The Office could not find in the specification where the model was adjusted/updated based on a difference between the prediction and the observed behavior. Appropriate action is required.
Claim 20 states “wherein the planned path is an illegal path” and this limitation appears to be new matter. Throughout the specification, the term “illegal” path is in response to other vehicles past movements and controlling the ego-vehicle based on such. However, nowhere can it be found or stated that the vehicle will be controlled to break the law. Therefore, Claim 20 appears to introduce new matter and is thus rejected for failing to be supported by the written description. Appropriate action is required.
Claim 21 states “the illegal path is to stop at an intersection beyond a location designated by a stop sign or stop line” and this limitation appears to be new matter. Applicant does state, in the specification, that stopping locations based on historical data are used to control the vehicle, but does not state specifically stopping past a legal 
Claims 8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above. The Office could not find in the specification where the illegal path was stopping past a stop line. Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-5 and 20-22 have antecedent issues and grammar issues that need to be corrected. Claim 1 states “a observed object path” which is not grammatically correct and later states “observed paths”. Are these the same variables or different? For clarity, the Office suggests using the same variable name throughout the claims. Appropriate action is required. Further, Claim 4 states, again, “a observed object path”, thus has antecedent issues and must be corrected. Claims 14 and 17 have the same issues as Claim 1 and 4. Claim 22 again, state “a observed object path”. As currently presented, 
Claim 1 states “plan a path for an autonomous vehicle that accounts for the determined probabilities of the future paths, including the at least one illegal path” and this claim limitation is unclear. What does the illegal path have to be in regards too? Based on dependent claims, it is unclear if this “illegal path” is in regards to the planned path or the probability paths. As currently presented Claim 1 fails to clearly recite the metes and bounds of the claim, and is thus indefinite. The Office is going to interpret the illegal path for probabilities. Appropriate action is required.
Claim 14 is rejected under the same rational.
Claim 20 states “wherein the planned path is an illegal path” and the metes and bounds of Claim 20 are unclear. Does the planned path need to be the autonomous vehicle that a user is in, or would any other object be a planned path for the autonomous vehicle? For example, if there are two objects outside the vehicle, and the claimed subject matter is assuming their probability of paths, would not assuming their probability plan a path for them? Or do these claims mean planning your path of a vehicle that you are in? As currently presented, Claim 20 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is going to interpret any probability that includes illegal paths. Appropriate action is required.
Claim 21 states “wherein the planned path is an illegal path is s to stop at an intersection beyond a location designated by a stop sign or stop line” and the metes and bounds of Claim 21 are unclear. Does the planned path need to be the autonomous vehicle that a user is in, or would any other object be a planned path for the 
Claim 22 states “the map descriptive of a observed object paths includes labels on the paths that indicate whether a path is legal, and a probability that a path will be taken from a starting location on the map” and the metes and bounds of these limitations are unclear. Do these labels require displaying the map? If so, this displaying has not been claimed before and is not supported in the specification, as the specification does not display the data, rather shows “visualization” examples. If not, would any data structure holding these work? Further, what is meant by a probability that “a path” will be taken from a starting location is unclear. Is this the paths that are observed, for example probabilities? Or is this the path for the vehicle to control itself upon? As currently presented, Claim 22 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office will interpret as data structure that labels the 
Claims 2-5, 15-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-18 and 22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kulkarni et al. (United States Patent Publication 2020/0255027).
With respect to Claim 1: Kulkarni discloses “A non-transitory computer-readable medium comprising instructions that are effective to cause at least one processor to: receive a map descriptive of a observed object paths” [Kulkarni, Abstract and ¶ 0003 and 0006]; 
“wherein the map provides observed paths that have been taken by vehicles in a map segment” [Kulkarni, ¶ 0009, 0015, and 0037];
“wherein a subset of the observed paths includes illegal paths” [Kulkarni, ¶ 0017]; 
“detect a position of a specific object in a lane represented by a map segment in the map descriptive of observed object paths” [Kulkarni, ¶ 0012 and 0019]; 
“apply a prediction model to determine probabilities of future paths of the specific object” [Kulkarni, ¶ 0003, 0008, 0017, and 0037-0038]; 

“and plan a path for an autonomous vehicle that accounts for the determined probabilities of the future paths” [Kulkarni, ¶ 0003, 0008, 0017, and 0037-0038]; 
“including the at least one illegal path” [Kulkarni, ¶ 0003, 0008, 0017, and 0037-0038].
With respect to Claim 2: Kulkarni discloses “The non-transitory computer-readable medium of claim 1, further comprising instructions effective to cause the at least one processor to: analyze sensor data descriptive of attributes of the specific object, wherein at least one attribute is a signaling status, and the signaling status indicates that no turn signal is active” [Kulkarni, ¶ 0019].
With respect to Claim 3: Kulkarni discloses “The non-transitory computer-readable medium of claim 2, further comprising instructions effective to cause the at least one processor to: determine, based on the application of the prediction model, that there is a probability, greater than a threshold, that the specific object will change lanes even though the signaling status indicates that no turn signal is active” [Kulkarni, ¶ 0003, 0008, and 0019].
With respect to Claim 4: Kulkarni discloses “The non-transitory computer-readable medium of claim 1, wherein the map descriptive of a observed object paths describes probable object paths from a specific position in a lane at a specific geographic location” [Kulkarni, ¶ 0003, 0008, 0017, and 0037-0038].
With respect to Claim 5: Kulkarni discloses “The non-transitory computer-readable medium of claim 2, wherein map data was created from an aggregation of 
“wherein the aggregation of the sensor data is used to track positions of objects over time and apply a statistical analysis to provide probabilities to probable object paths” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038].
With respect to Claim 7: Kulkarni discloses “A method comprising: mapping historical information about positions of objects in a lane and a subsequent behavior of the objects” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038]; 
“wherein at least some of the subsequent behavior is to travel an illegal path” [];
“generating a model of object behavior in the lane based on the historical information” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038]; 
“wherein the model provides conditional predictions about a future behavior of a specific object based on a position of the specific object in the lane” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038]; 
“and based on the mapped historical information” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038]; 
“determining a prediction about the future behavior of the specific object at the position in the lane” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038]; 
“wherein the prediction is received from the generated model applied to the specific object comparing the prediction received from the generated model with observed behavior for the specific object” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038]; 

With respect to Claim 8: Kulkarni discloses “The method of claim 7, the method further comprising: receiving sensor data describing a specific position of the specific object at a first time, and a specific position of the specific object at a second time; aggregating the sensor data to track the specific positions of the specific object at the first time and the second time” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038].
With respect to Claim 10: Kulkarni discloses “The method of claim 7, wherein mapping the historical information includes an index of observed paths of objects from the positions of the objects within the lane to a new lane” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038].
With respect to Claim 11: Kulkarni discloses “The method of claim 7, wherein the statistical analysis of the historical information is used to create an index of observed object paths” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038].
With respect to Claim 12: Kulkarni discloses “The method of claim 7, the method further comprising: sending the model of object behavior to an autonomous vehicle, wherein the autonomous vehicle can use the model of object behavior to react to the specific new object that is proximate to the autonomous vehicle in the lane” [Kulkarni, ¶ 0003, 0008-0009, 0013-0014,  0017, and 0037-0038].
With respect to Claim 13: Kulkarni discloses “The method of claim 7, wherein the conditional prediction is further based on a width of a lane” [Kulkarni, ¶ 0003, 0006-0009, 0013-0014,  0017, and 0037-0038].
Claims 14-18: all limitations have been examined with respect to the medium in claims 1-5. The system taught/disclosed in claims 14-18 can clearly perform the medium of claims 1-5. Therefore claims 14-18 rejected under the same rationale.
With respect to Claim 22: Kulkarni discloses “The non-transitory computer-readable medium of claim 1, wherein the map descriptive of a observed object paths includes labels on the paths that indicate whether a path is legal, and a probability that a path will be taken from a starting location on the map.” [Kulkarni, ¶ 0003, 0008-0009, 0014, 0017, and 0037-0038].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 20-21 are rejected under 35 USC 103 as being unpatentable over Kulkarni et al. (United States Patent Publication 2020/0255027).) in view of Whitmire et al. (United States Patent Publication 2021/00888784).
With respect to Claims 20-21: While Kulkarni discloses controlling an ego vehicle based on other vehicles locations and probable trajectories, Kulkarni does not specifically state how the ego vehicle is controlled.
 Whitmire, which is a vehicle control system teaches “The non-transitory computer-readable medium of claim 1, wherein the planned path is an illegal path” [Whitmire, ¶ 0129];
“is to stop at an intersection beyond a location designated by a stop sign or stop line” [Whitmire, ¶ 0129].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Whitmire into the invention of Kulkarni to not only control a vehicle based on current vehicle data and probable trajectories as Kulkarni discloses but to also 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/JESS WHITTINGTON/Examiner, Art Unit 3669